Citation Nr: 1532345	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2009 rating decision, in pertinent part, reopened the Veteran's claim for service connection for an acquired psychiatric disorder and denied the claim on the merits.  In September 2009, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in December 2009, and the Veteran filed a Substantive Appeal (VA Form 9) later in December 2009.  

In April 2011, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In August 2011, the Board reopened the Veteran's claim for service connection for an acquired psychiatric disorder and remanded the claim for additional development.  In May 2014, the Board again remanded the Veteran's claim for service connection for an acquired psychiatric disorder for further development.    

At the time he filed his initial claim for service connection in May 2009, the Veteran had been represented by Disabled American Veterans.  Subsequently, in April 2015, the Board received a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of Veterans of Foreign Wars (VFW). Under the provisions of 38 C.F.R. § 20.1304(a) (2014), however, an appellant has 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which he may submit a request for a change in representation.  In this case, although the RO certified the appeal to the Board in February 2010, no notification letter was sent to the Veteran advising him that his appeal had been certified and transferred to the Board as required under the provisions of 38 C.F.R. § 19.36 (2014).  Because the Veteran did not receive notice that his appeal had been certified and transferred to the Board, the 90-day grace period following this notice was never initiated.  Therefore, in this case, the date that comes first under 38 C.F.R. § 20.1304(a) for purposes of requesting a change in representation is the date the appellate decision is promulgated by the Board, which would be the August 2011 Board decision.  As noted above, in April 2015, well after the expiration of the 90-day grace period for appointing a new representative, the Board received the Veteran's signed VA Form 21-22 in favor of VFW.  The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2014).  There was no accompanying explanation as to why this change in representation was not submitted in a timely manner.  Accordingly, the Veteran's April 2015 request to appoint a new representative is not accepted as part of this appeal and the appellant still is represented, in this appeal only, by Disabled American Veterans. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDING OF FACT

There is no clear and unmistakable evidence that the Veteran has a preexisting acquired psychiatric disorder.  The most probative evidence fails to link the Veteran's current acquired psychiatric disorder to service or to a service-connected disability.  





CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a June 2009 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2009 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  In an August 2011 letter issued after the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection on a secondary basis, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The August 2011 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  Although the August 2011 notification was issued after the adjudication on appeal, the Veteran's case was subsequently readjudicated in the September 2012 and December 2014 supplemental statements of the case, and he had the opportunity to submit additional argument and evidence.  Therefore, the timing error did not affect the essential fairness of the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, VA and private medical records, available Social Security Administration (SSA) records, VA examination reports, hearing testimony, and the Veteran's statements.  The Board finds that the September 2011 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinions regarding whether the Veteran's acquired psychiatric disorder is directly related to service or secondary to a service-connected disability.  The Board finds that the October 2014 VA examination is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinion regarding whether the Veteran's acquired psychiatric disorder is due to service or whether it pre-existed service and was aggravated by his period of service.     

Moreover, with respect to the Veteran's April 2011 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included providing the Veteran with adequate VCAA/Dingess notice for service connection on a secondary basis, obtaining the Veteran's SSA records associated with his October 2004 grant of SSA benefits, obtaining the Veteran's current VA medical records, and scheduling the Veteran for a VA examination to determine the etiology of his disability.  In response, the RO/AMC sent out an August 2011 letter that satisfied the duty to notify on a secondary basis.  The RO/AMC also obtained the Veteran's updated VA medical records.  Regarding the SSA records associated with the October 2004 decision granting SSA benefits, the RO/AMC attempted to obtain them, but an August 2011 notification from SSA reveals that these records were destroyed and are unavailable.  Therefore, the Board finds that additional attempts to obtain these records are unnecessary.  Finally, the Veteran was scheduled for September 2011 and October 2014 VA examinations to determine the etiology of his disorder.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has an acquired psychiatric disorder that is related to his period of service.  Alternatively, the record has raised the theories that the Veteran's acquired psychiatric disorder is secondary to service-connected hammertoes or is a pre-existing disability that was aggravated by service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

At the Veteran's November 1967 enlistment examination, he made no psychiatric complaints and was found to have no psychiatric abnormalities.  In October 1968, the Veteran received nonjudicial punishment under Article 15 for stealing money from a sergeant in September 1968.  An April 1970 service treatment record shows that the Veteran had been seen on two occasions in the Mental Hygiene department.  The Veteran currently was quite concerned with multiple family problems and was quite frustrated due to his inability to be of more assistance to his mother, younger brother, and younger sister.  He had been informed that he was not eligible for a hardship discharge and desired counseling in regard to some other personal adjustment problems.  In September 1970, the Veteran again received nonjudicial punishment under Article 15 for being derelict in the performance of his duty because he was found sleeping on guard duty.  On separation examination in October 1970, the Veteran reported having frequent trouble sleeping, frequent or terrifying nightmares, soaking sweats (night sweats), depression or excessive worry, and nervous trouble of any sort.  However, the examiner did not find any psychiatric abnormalities or render any psychiatric diagnoses.      

Post-service VA and private medical records dated from March 1998 to October 2014 show that the Veteran received intermittent treatment for various psychiatric disorders, to include generalized anxiety disorder, bipolar disorder, mood disorder, somatoform disorder, major depressive disorder, and rule out psychotic disorder.  An April 1998 VA medical report shows that the Veteran was admitted to the hospital for alcohol detoxification and pain management.  His Axis I discharge diagnoses included alcohol dependence, alcohol intoxication, and alcohol withdrawal syndrome; and depression, not otherwise specified.  A May 1999 statement from the Veteran's representative submitted in support of his SSA claim reveals that the Veteran's claimed date of onset for his psychiatric disability was January 1, 1997.  In a February 2000 private medical report, the Veteran complained of chronic daily pain in both feet and the lower back, muscle spasms and weakness on the left side due to a 1981 motor vehicle accident, and chronic daily headaches.  He was found to have mood disorder (depression) due to medical disorder (chronic pain disorder).  An October 2004 SSA decision determined that the Veteran had been disabled since April 6, 1998 due to his depression.       

In April 2011, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that the Veteran had begun experiencing psychiatric problems in 1968 during service.  The Veteran testified that he spoke to a mental health specialist once about his problems during service.  He reported that he began receiving treatment and counseling after service in approximately 1992 or 1993.  He stated that when he began having mental problems in 1968, his feet had been hurting to the point where he could not walk, but it seemed that nobody cared.  He indicated that he had been told not to go on sick call for his feet and had been made to do things he could not do because of his feet.  He maintained that this treatment had caused him to feel frustrated and unimportant.              

The Veteran underwent a September 2011 VA examination to determine whether he had a current acquired psychiatric disorder that was due to his period of active service, or in the alternative, due to or aggravated by service-connected hammertoes and esophagitis and their associated pain.  After review of the claims file and examination, the examiner diagnosed the Veteran with mood disorder, not otherwise specified, with anxious, depressive, and possibly intermittent psychotic symptoms.  She opined that the mood disorder was less likely as not associated with the Veteran's history of counseling during military service in 1970 and also less likely as not associated with his diagnosed gastritis, esophagitis, or hammertoes, or pain associated with these problems.  She stated that there did not appear to be a causal relationship of these problems with the Veteran's mood disorder, nor had these conditions specifically aggravated his mood disorder.  She explained that ever since the Veteran's mental health treatment began at the Denver VA Medical Center dating back to 1998, his physical problems had primarily been described as being associated with ongoing residual pain and other issues associated with his 1981 motor vehicle accident.  The examiner also noted that the Veteran had reported a many-year history of mood-related problems likely related to difficult childhood experiences (pre-military service) and ongoing situational problems (post-military service).  She found that while the Veteran may have experienced a transient worsening of his mood difficulties during service due to physical problems at that time, this had resolved.  She concluded that the Veteran's current mood disorder was less likely as not related to post-service problems, including ongoing physical concerns related to back and neck injury in a motor vehicle accident in 1981, ongoing interpersonal relationship difficulties, financial and unemployment concerns, and other situational problems.       

At an October 2014 VA examination, when the Veteran was asked about why he had sought mental health treatment in service, he had responded that he had kept having a dream of waking up in the hospital and that he had not wanted to be in the military any longer.  He reported that he had wanted to go home because his brother and sister had been "terrorizing" his mother.  He stated that he had been seen by a psychiatrist during service, but that the psychiatrist had failed to accurately document his complaints about his nightmares after waking up from surgery.  He indicated that after having surgery on his feet in service, he had woken up after the surgery thinking that he was dead.  He had seen bright lights and had begun pleading with God.  The Veteran also reported that he had received several Article 15's as a guard.  One incident was when he felt that he was unable to stand in the tower as a tower guard, and another incident was when he had been asked to mow grass and he felt that he had not been treated fairly.  He maintained that he felt like he had never belonged in the military due to a moral conflict.  

After review of the claims file and examination, the examiner diagnosed the Veteran with other specified personality disorder with paranoid traits, due to maladaptive childhood experiences, and severe unspecified somatic symptoms and related disorder with predominant pain complaints and depressive features.  Regarding the other specified personality disorder, the examiner explained that this diagnosis was supported by the Veteran's stay at the boys' training school, as well as his difficulty adjusting to school and home life.  She found that the personality disorder was not aggravated by service due to insufficient evidence in the claims file to suggest an event which led to aggravation of this condition.  She noted that the Veteran's pre-military functional level, which included a history of placement in a boys' home, was consistent with his post-military functional level, which included an alternative lifestyle choice of homelessness since 1989 and substance abuse.  Therefore, she concluded that there was no evidence of aggravation of the personality disorder.  With respect to the unspecified somatic symptoms and related disorder, the examiner found that it was at least as likely as not caused by or a result of the Veteran's personality disorder, due to the development of the somatic complaints as a predominant feature of his personality and coping style.  She determined that it was less likely as not that the somatic symptoms and related disorder were caused by or a result of mental health treatment that the Veteran received in service due to documentation suggesting that the mental health treatment was for family issues and the fact that there was no psychiatric diagnosis or specific symptoms noted in this contact.  She further explained that the separation examination had found no diagnosis of a mental disorder based on the Veteran's subjective endorsement of symptoms.  The examiner concluded that there was no clear and unmistakable evidence to suggest that this condition predated the Veteran's military service, given that the entrance examination was silent for psychiatric complaints.  Finally, the examiner reported that a diagnosis of mood disorder, not otherwise specified, or other bipolar illness were not found on the current evaluation.  She explained that there was no evidence of manic-like symptoms, nor was there enough evidence to support the occurrence of a depressive episode aside from transient symptoms of depression occurring in the context of somatic concerns.  

The initial determination is whether the Veteran's acquired psychiatric disorder was present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2014).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See id.  The Board must follow the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  

In this case, the evidence of record does not show that the Veteran had a diagnosis of any psychiatric disorder upon entry into service.  Therefore, the Board finds that the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  Thus, the burden is on VA to rebut the presumption by clear and unmistakable evidence that an acquired psychiatric disorder was both preexisting and not aggravated by service.  

Based on the medical evidence set forth above, and based on the Veteran's statements, the Board does not find that there is clear and unmistakable evidence that the Veteran had a psychiatric disorder that preexisted service.  The Board acknowledges that the September 2011 VA examiner found that the Veteran had a many-year history of mood-related problems likely related to difficult childhood experiences that had occurred prior to his service.  However, the Veteran's November 1967 enlistment examination did not note that the Veteran had any pre-service history of psychiatric disorders, nor did the Veteran report any psychiatric symptoms at enlistment.  Additionally, the October 2014 VA examiner determined that there was no clear and unmistakable evidence to suggest that the unspecified somatic symptoms and related disorder predated the Veteran's military service, as the entrance examination was silent for psychiatric complaints.  Given that there is conflicting evidence as to whether the Veteran had a preexisting psychiatric disability, the Board finds that the medical record does not show clearly and unmistakably that an acquired psychiatric disorder existed prior to service.

As the Board has not found that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that existed prior to service, the presumption of soundness has not been rebutted, and the Veteran's claim essentially becomes one for service connection based on service incurrence.  See 38 U.S.C.A. § 1111; Wagner, 370 F.3d at 1094-96 (holding that where the presumption of soundness is not rebutted, a claim for service connection based on aggravation is converted into a claim for service connection based on service incurrence).  

As an initial matter, the Board notes that the Veteran was found to be disabled by the SSA, in part, due to his depression.  However, VA is not bound by the findings of disability or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413 (1991). 

With regard to service connection for an acquired psychiatric disorder on a direct basis, the Board acknowledges that the Veteran had been seen on two occasions in the Mental Hygiene department during service and that he complained of frequent trouble sleeping, frequent or terrifying nightmares, soaking sweats (night sweats), depression or excessive worry, and nervous trouble of any sort at his separation examination.  However, at no time did any treating provider relate the Veteran's acquired psychiatric disorder to his period of service.  Indeed, the September 2011 and October 2014 VA examiners thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset of disability, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's acquired psychiatric disorder was due to his period of active service.  Specifically, the September 2011 examiner found that the Veteran's mood disorder was less likely as not associated with his history of counseling during military service in 1970, explaining that while the Veteran may have experienced a transient worsening of his mood difficulties during service due to physical problems at that time, this had resolved.  The October 2014 examiner determined that it was less likely as not that the somatic symptoms and related disorder were caused by or a result of mental health treatment that the Veteran received in service.  In support of her opinion, she cited documentation suggesting that the mental health treatment in service was for family issues and the fact that there was no psychiatric diagnosis or specific symptoms noted in this contact.  She further explained that the separation examination had found no diagnosis of a mental disorder based on the Veteran's subjective endorsement of symptoms.  For these reasons, the September 2011 and October 2014 VA opinions by the VA examiners are afforded great probative value.  

In addition, psychosis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection is not warranted for an acquired psychiatric disorder on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 (2014).     

As the Veteran has been diagnosed with rule out psychotic disorder, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014) (psychosis), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2014) for an acquired psychiatric disorder.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A veteran is competent to report the onset and chronicity of symptomatology of anxiety or depression.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's lay assertions that he had experienced psychiatric symptoms since service cannot be deemed credible in light of contradictory evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (indicating that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The lay statements made at the April 2011 hearing contradict the May 1999 statement from the Veteran's representative submitted in support of his SSA claim which indicates that the Veteran's claimed date of onset for his psychiatric disability was January 1, 1997.  In any event, crucially, an actual diagnosis of a psychosis and any relationship between any current psychosis and symptoms of psychiatric problems experienced over the years must be established by medical evidence because psychiatric problems may be due to many different causes, thereby rendering the questions of diagnosis and causation matters of medical complexity requiring medical expertise to resolve.  While the Veteran reported having psychiatric symptoms at separation, the October 1970 examiner did not diagnose any psychiatric disorders at separation based on the Veteran's subjective complaints.  Also, while the Veteran has reported experiencing psychiatric symptoms since discharge from service, he is not competent to find that he had a psychosis manifested to a compensable degree within one year of his discharge from service.  Therefore, service connection for an acquired psychiatric disorder based on a theory of continuity of symptomatology is not warranted.             

Regarding service connection for an acquired psychiatric disorder on a secondary basis, the Board acknowledges that in a February 2000 private medical report, the Veteran was found to have mood disorder (depression) due to medical disorder, which included his service-connected hammertoes.  However, the February 2000 physician did not provide a rationale or supporting data for the statement.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

By contrast, not only did the September 2011 VA examiner thoroughly review the claims file and consider the Veteran's lay statements as to onset of disability, she also provided adequate reasoning and bases for the opinion that the Veteran's acquired psychiatric disorder was less likely as not associated with his diagnosed gastritis, esophagitis, or hammertoes, or pain associated with these problems.  She stated that there did not appear to be a causal relationship of these problems with the Veteran's mood disorder, nor had these conditions specifically aggravated his mood disorder.  She explained that ever since the Veteran's mental health treatment began at the Denver VA Medical Center dating back to 1998, his physical problems had primarily been described as being associated with ongoing residual pain and other issues associated with his 1981 motor vehicle accident.  For these reasons, the September 2011 opinion from the VA examiner is afforded greater probative value than the February 2000 opinion from the private physician.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, an acquired psychiatric disorder falls outside the realm of common knowledge of a lay person.  Thus, while the Veteran can competently report symptoms of depression and anxiety, an actual diagnosis of an acquired psychiatric disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current acquired psychiatric disorder or service-connected hammertoes and esophagitis requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current acquired psychiatric disorder is due to service or service-connected hammertoes and esophagitis, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current acquired psychiatric disorder is not competent medical evidence, as such question requires medical expertise to determine.  Id.  In any event, the Board concludes that the medical evidence is of greater probative value than the lay contentions of the Veteran.  

Finally, the Board notes that the medical evidence of record also shows that the Veteran has received Axis I diagnoses of polysubstance dependence, alcohol use disorder, and other specified personality disorder.  However, a claim for service connection for substance abuse cannot succeed because Congress has specifically provided that no compensation shall be paid if the disability is the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  A veteran may only be service-connected for a disability resulting from drug abuse where that abuse is secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In this case, the September 2011 and October 2014 VA examiners found that the Veteran's substance and alcohol abuse disorders were secondary to his mood disorder and personality and somatic symptoms disorders.  However, in the Board's decision herein, service connection for an acquired psychiatric disorder has been denied.  Therefore, consideration of a claim for service connection for substance abuse that is secondary to a service-connected disability is not warranted because the Veteran's acquired psychiatric disorders are not service-connected disabilities.  

Moreover, a personality disorder is considered a "defect" that is not a "disease" or "injury" within the meaning of applicable legislation for VA disability compensation purposes and, therefore, cannot be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  However, 38 C.F.R. § 4.127 provides that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  In addition, a personality disorder may be service-connected if it is found to be secondary to a service-connected disability.  38 C.F.R. §§ 3.310(a), 4.9.  In this case, there is no evidence of record to suggest or prove that a mental disorder was superimposed on the personality disorder.  Instead, the October 2014 VA examiner concluded that the Veteran's other specified personality disorder was not aggravated by service due to insufficient evidence in the claims file to suggest an event which led to aggravation of this condition.  She noted that the Veteran's pre-military functional level, which included a history of placement in a boys' home, was consistent with his post-military functional level, which included an alternative lifestyle choice of homelessness since 1989 and substance abuse.  Additionally, there is no evidence that the Veteran's personality disorder is secondary to any service-connected disabilities.  Therefore, service connection may not be warranted for the Veteran's personality disorder.     

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current acquired psychiatric disorder to service or a service-connected disability.  Likewise, there is no competent and credible evidence indicating that the Veteran had a psychosis that manifested to a compensable degree within a year following discharge from service.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on any basis.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  





ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


